Citation Nr: 1022914	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
February 27, 2007?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 1958 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation from February 27, 2007.

The record reflects that the Veteran was scheduled for a 
video-conference hearing in May 2010, but that he failed to 
report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2009).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental 
statement of the case must be furnished to the Veteran, and 
his or her representative, if any, as provided in 38 C.F.R. § 
19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2009).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  38 C.F.R. § 
20.1304(c) (2009).  

In this case, the RO issued a statement of the case  in March 
2008 reflecting all evidence received at that time.  
Additional pertinent evidence, to include a July 2009 VA 
audiology consultation and a November 2009 VA audiology 
examination have been associated with the Veteran's claims 
file after issuance of the March 2008 statement of the case, 
but a supplemental statement of the case has not been issued.  
Hence, a remand for RO consideration of this evidence in the 
first instance and issuance of a supplemental statement of 
the case is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
an initial compensable evaluation for 
bilateral hearing loss with consideration 
of all evidence received since the 
issuance of the statement of the case in 
March 2008.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

